Citation Nr: 0416107	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  94-39 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had several periods of active military service, 
including verified periods of active duty from August 1971 to 
August 1973, from January to May 1985, and from January to 
August 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which, in pertinent part, denied 
entitlement to service connection for a psychiatric disorder.  
This matter was previously before the Board in March 2000, 
when it was remanded for additional development.  

In the March 2000 remand, the Board also referred several 
issues to the RO for appropriate action, including claims for 
higher ratings for a left groin disorder and a back 
condition; entitlement to service connection for 
polyneuropathy; entitlement to service connection for Persian 
Gulf syndrome; and entitlement to an earlier effective date 
for the grant of a total disability rating due to individual 
unemployability based on service-connected disability (TDIU).  
However, there is indication that these issues have been 
addressed by the RO.  As such, the Board, once again, refers 
the issues to the RO for appropriate action.


FINDING OF FACT

An acquired psychiatric disorder was caused by the veteran's 
service-connected low back disorder.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for an 
acquired psychiatric disorder on a secondary basis have been 
met.  38 C.F.R. § 3.310 (2003).

REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to assist the appellant in the development of 
facts pertinent to his  claim.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  As the Board herein grants the benefit 
sough on appeal, any deficiency in this regard is harmless. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2003).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

Service connection for certain chronic disorders such as 
psychoses may be established based on a legal "presumption" 
by showing that it manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2003).

Service connection may also be established on a secondary 
basis for a disability which is shown to be proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (2003).  Establishing service connection 
on a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2003). 

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

The veteran's service medical records are negative for any 
objective findings of a psychiatric disorder.  Psychiatric 
evaluation was normal upon separation examination in July 
1973.  A report of medical history dated in May 1991 shows 
that the veteran indicated that he had experienced nervous 
trouble and trouble sleeping in the past, but there was no 
further explanation offered.  He complained of nightmares and 
trouble sleeping in June 1991.

Subsequent to service, a VA medical record dated in January 
1992 shows that the veteran was treated for low back pain and 
anxiety.  He complained of anxiety, insomnia, and back pain 
for the past 6 to 9 months.  

A VA mental disorders examination report dated in March 1992 
shows that the veteran reported pain in his back and a 
tendency to feel isolated.  There was no history of any 
psychiatric hospitalizations or prolonged psychiatric 
treatment.  The diagnosis was no gross psychiatric disorder 
for an Axis I determination.

VA treatment records dated in April and August 1993 disclose 
that the veteran was diagnosed as having a dysthymic disorder 
and an adjustment disorder.  

In November 1993, the veteran and his spouse testified at a 
personal hearing at the RO.  The veteran reported that he had 
a nervous disorder that was manifested as a result of his 
service in the Persian Gulf.  He indicated that he was not 
treated while in the Persian Gulf, but that he felt depressed 
and was not able to sleep.  He noted that his first treatment 
had been around November 1991.  His spouse added that he had 
been a normal person prior to his service in the Persian 
Gulf, but that his behavior had changed upon his return.

A private medical record from Dr. Basilico Lugo dated in May 
1994 shows that veteran's chief complaints were headaches and 
back pain since July 1985.  The diagnoses included a 
depressive disorder.

In August 1994, the veteran was evaluated by Dr. Abraham 
Beauchamp Cruz, at which time he was diagnosed as having 
major depression.  Dr. Beauchamp Cruz stated that the 
condition was "evident . . . as a result of injuries 
received in [the veteran's] back."

A VA mental disorders examination report dated in September 
1996 shows that the claims folder was not available for 
review in conjunction with the examination.  The examiner, 
therefore, rescheduled the examination and requested that the 
veteran's claims folder be provided.  Thereafter, a second 
examination was conducted in December 1996, wherein a copy of 
the veteran's claims folder was provided for review.  A 
diagnosis was deferred, but the examiner did note that 
everything pointed towards the development of symptomatology 
compatible with depression following the veteran's back 
injury and subsequent surgery.

A VA Psychological Screening Report dated in October 1996 
shows that the veteran reported not having worked since 
sustaining his back injury.  He reported no history of 
psychiatric hospitalizations and indicated he was not 
currently in psychiatric treatment, although he did attend a 
support group.  He added that the symptoms associated with 
his psychiatric disorder began after he returned from service 
in the Persian Gulf.  The examiner concluded that clinical 
observations and interview suggested the presence of 
significant depressive symptomatology, but the extent of it 
and a precise diagnosis could not be ascertained.

A VA Social and Industrial Field Survey was conducted in 
March 1997.  In June 1997, the VA examiner that conducted the 
December 1996 examination reviewed the Social and Industrial 
Field Survey, as well as the veteran's claims folder and 
previous reports.  The examiner opined that the veteran had 
developed depressive symptoms that appeared to respond or 
could be considered secondary to his back condition, 
especially after surgery.  The examiner added that there was 
no evidence whatsoever to relate his neuropsychiatric 
condition to his Persian Gulf experience.  The final 
diagnosis was depression, not otherwise specified.

VA outpatient treatment records dated from August 1977 to 
November 2002 show that the veteran was treated for various 
conditions, including depression as early as February 1994.  
He was also treated for anxiety in May 1981.

Corporation of state insurance fund records dated from August 
1994 to June 1999, received in March 2003, show that the 
veteran was treated for symptoms associated with his back 
injury.  A psychometric/psychological evaluation report dated 
in August 1984 showed a diagnosis of major depression.  The 
examiner suggested this was the result of the veteran's 
physical injuries and that the probability of improvement in 
the emotional state would depend on his physiological 
curative process.  The diagnosis throughout the period was 
primarily depression.

The veteran's representative has requested that the Board 
address the issue of service connection for an acquired 
psychiatric disorder as secondary to the veteran's service-
connected lumbar paravertebral myositis.  See Statement of 
Accredited Representative in Appealed Case, dated December 3, 
2003.  As this issue was addressed in the July 1994 
supplemental statement of the case and the Board herein 
grants the claim on a secondary basis, there is no prejudice 
to the veteran as a result of the Board's consideration of 
the issue.  See Bernard v. Brown, 4 Vet. App. 384 (1993).     

The veteran is service connected for lumbar paravertebral 
myositis.  As noted above, he has also been diagnosed as 
having depression.  The Board further finds that the evidence 
supports the claim for service connection for the current 
disability because the medical evidence establishes a link 
between the service-connected low back disability and the 
current depression.  

The Board so concludes because the June 1997 VA examiner 
stated that the veteran had developed depressive symptoms 
that could be considered secondary to his back condition.  
Dr. Beauchamp Cruz provided a consistent opinion in 1994.  
There is no medical evidence of record to refute these 
opinions.  The Board may not base a decision on its own 
unsubstantiated medical conclusions but, rather, may reach a 
medical conclusion only on the basis of independent medical 
evidence in the record or adequate quotation from recognized 
medical treatises.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991).

For these reasons, the Board finds as fact that the veteran's 
depression was caused, at least in part, by his service-
connected low back disability.  Accordingly, resolving any 
doubt in the veteran's favor, the evidence supports the claim 
for service connection for an acquired psychiatric disorder 
on a secondary basis.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder on a secondary basis is granted.


	                        
____________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



